DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 03/31/2022, with respect to the previous 35 USC §112(b) rejections have been fully considered and are persuasive.  The 35 USC §112(b) rejections have has been withdrawn. 

Applicant’s arguments and amendments, filed 03/31/2022, with respect to the previous 35 USC §102 and §103 rejections have been fully considered but are not persuasive.  Applicant argues that 1) Yamazaki fails to teach the fog/mist generated by the at least one nozzle has a Sauter mean droplet size between 30 and 60 µm, and 2) Yamazaka teaches the nozzles in a different orientation. 
Re: 1), Yamazaki does teach this feature. See 35 USC §103 rejection, below.
Re: 2), Yamazaki suggests these nozzles are suitable for generating a mist, and Chuo desires generation of a mist. The orientation and where they spray water are immaterial; one of ordinary skill in the art would look to other prior art about the cooling of solar modules to identify nozzles that can form a mist, which is desired by Chou, and that includes nozzles identified by Yamazaki.
 
Applicant’s arguments, filed 03/31/2022, with respect to the 35 USC §103 rejections regarding the remaining claims have been considered but are moot because of the new rejection over Chou in view of Yamazaki.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-7, 10-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being obvious over Chou, et al., CN-106998188-A, in view of Yamazaki, JP-2012256823-A (both cited on PTO-892 mailed 11/01/2021).
Ikeuchi Hydraulic Spray Nozzles Catalog is provided to show that mean diameter referred to in Yamazaki, re: the Ikeuchi KBN series hollow conical nozzle with an average particle diameter of 35-60 μm is the Sauter mean droplet diameter (see “KBN: Extremely Fine Fog and Ultra-low Flow Rate Hollow Cone Spray Nozzles” and “How to Read the Tables,” respectively).

Claim 1. Chou teaches a solar photovoltaic panel fog/mist cooling system (see Figs. 1-2), comprising at least one solar photovoltaic panel (photovoltaic battery plate 1), and at least one nozzle arranged at a back side of the at least one solar photovoltaic panel and configured to generate a fog/mist applied onto the back side of the at least one solar photovoltaic panel (atomizing nozzle 4).
Chou does not explicitly teach the system wherein the at least one nozzle is a small orifice nozzle or an impingement nozzle, and the fog/mist generated by the at least one nozzle has a Sauter mean droplet size between 35 and 60 µm.
Yamazaki teaches a system for cooling solar panels using a mist, and further teaches that a nozzle having a fine jet port, i.e. a small orifice, is a suitable nozzle for generating a mist (see Fig. 3 and corresponding description), and that a suitable nozzle is a nozzle having an average particle diameter of 35-60 µm.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least one nozzle be a small orifice nozzle and the fog/mist generated by the at least one nozzle has a Sauter mean droplet size between 35 and 60 µm, as Yamazaki suggests this is a suitable type of nozzle to generate a mist, and a suitable average particle diameter of droplets from the mist, and generating mist is desired by Chou.

Claim 6. Chou teaches the system according to the claim 1, wherein the system further comprises a distribution system including a manifold to distribute a fluid to the at least one nozzle, wherein the at least one nozzle is coupled to the manifold (multiple nozzles suggests a manifold, as there would be several openings, and a manifold is a pipe or chamber branching into several openings).

Claim 7. Chou teaches the system according to the claim 6, wherein the at least one nozzle is statically configured to provide a single constant fog/mist spray pattern (see Fig. 2).

Claim 10. Chou teaches the system according to the claim 6, wherein the distribution system is designed that the fog/mist generated by the at least one nozzle covers a whole surface of the back side of the at least one solar photovoltaic panel uniformly (see Fig. 2).

Claim 11. Chou teaches the system according to the claim 1, wherein the system further comprises a closed loop system comprising a tank containing a fluid (closed loop designated by solid line in Fig. 1, and comprises cooling liquid collecting tank 15), and a pump configured to pump the fluid to the distribution system (pump 10).

Claim 12. Chou teaches the system according to the claim 11, wherein the fluid is water or a nanofluid (CuO-water nano fluid meets both of these limitations).

Claim 13. Chou teaches the system according to the claim 11, wherein a residue fluid collected from the at least one solar photovoltaic panel is returned to the tank and recirculated with the closed loop system (see Fig. 1).

Claim 17. Chou teaches the system according to the claim 11, wherein the closed loop system further comprises a heat exchanger arranged at an upstream side of the tank (radiator 16).

Claim 18. Chou teaches the system according to the claim 17, but not explicitly wherein a residue fluid collected from the at least one solar photovoltaic panel is delivered to the heat exchanger for heating purpose.
However, “for heating purposes” is simply intended use of the heat exchanger, and the manner of operation does not differentiate apparatus claims from the prior art, nor does the claim require any additional structural limitations, and therefore, the prior art is capable of being used for this purpose, and thus meets the additional limitations. See MPEP §2144 II.
Additionally, the radiator is capable of being used for heating purpose, and therefore the limitation is simply an inherent characteristic of the prior art. See MPEP §2144 I.

Claim 19. Chou teaches the system according to the claim 17, wherein the residue fluid after passing through the heat exchanger is delivered to the tank and recirculated with the closed loop system (see Fig. 1, following solid line).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chou, et al., CN-106998188-A, in view of Yamazaki, JP-2012256823-A, as applied to claim 1, above, and further in view of Perrot, et al., WO-2020021039-A1.

Claim 2. Chou teaches the system according to the claim 1, but not wherein the system further comprises phase-change materials coupled to the back side of the at least one solar photovoltaic panel, and wherein the fog/mist generated by the at least one nozzle is applied directly onto a back side of the phase-change materials.
Perrot teaches a photovoltaic energy system; like Chou’s system, it includes cooling, although this is done with heat transfer fluid instead of spraying (see, e.g., Fig. 1). The panel also includes a phase change material (PCM), where the heat received by the PV module is stored in an intermediate manner by a PCM, as the PCM can store a substantial amount of heat by phase change, and the thermal conductive media is in a pap in contact with a PCM (see, e.g., Fig. 1, which appears to suggest this when PCM is present). Thus, Perrot teaches that a system can have a PCM between cooling means and the photovoltaic panel in order to store an additional, substantial amount of heat by phase change. 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the system further comprises phase-change materials coupled to the back side of the at least one solar photovoltaic panel, and wherein the fog/mist generated by the at least one nozzle is applied directly onto a back side of the phase-change materials, i.e. by substituting it for Chou’s silica gel 2 and photovoltaic panels 1, in order to store an additional, substantial amount of heat by phase change.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chou, et al., CN-106998188-A, in view of Yamazaki, JP-2012256823-A, as applied to claim 1, above, and further in view of Perrot, et al., WO-2020021039-A1, and Rajasekar, et al. "Efficiency of solar PV panel by the application of coconut fibres saturated by earthen clay pot water." Environmental technology (2019): 1-8.

Claim 3. Modified Chou teaches or suggests the system according to the claim 1, but not wherein the system further comprises 1) phase-change materials coupled to the back side of the at least one solar photovoltaic panel and 2) a husk mesh formed by husks, wherein the husk mesh is directly attached to the phase-change materials, and wherein the fog/mist generated by the at least one nozzle is applied directly onto the back side of the husk mesh and is absorbed by the husk mesh.
Instead, Chou teaches a heat-conducting (electrically) insulating silica gel sheet 2 (see Figs. 1-2), and it is well-known that silica gel is an absorbent material / desiccant.
Regarding 1), Perrot teaches a photovoltaic energy system; like Chou’s system, it includes cooling, although this is done with heat transfer fluid instead of spraying (see, e.g., Fig. 1). The panel also includes a phase change material (PCM), where the heat received by the PV module is stored in an intermediate manner by a PCM, as the PCM can store a substantial amount of heat by phase change, and the thermal conductive media is in a pap in contact with a PCM (see, e.g., Fig. 1, which appears to suggest this when PCM is present). Thus, Perrot teaches that a system can have a PCM between cooling means and the photovoltaic panel in order to store an additional, substantial amount of heat by phase change. 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the system further comprises phase-change materials coupled to the back side of the at least one solar photovoltaic panel, and wherein the fog/mist generated by the at least one nozzle is applied directly onto a back side of the phase-change materials, i.e. the phase change material would be between Chou’s silica gel 2 and photovoltaic panels 1, in order to store an additional, substantial amount of heat by phase change.
Regarding 2), Rajaseker teaches a system for cooling solar panels; while the panels are sprayed on the front side, the back of the module has a coconut coir pith (see §1, the coir pith constitute 50%–70% of the husk, and thus is a husk mesh formed by husks). Thus, Rajaseker teaches that a husk mesh is a material that suitably absorbs water as a cooling pad material (see §§1,5-6).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the system further comprises a husk mesh formed by husks, wherein the husk mesh is directly attached to the phase-change materials, and wherein the fog/mist generated by the at least one nozzle is applied directly onto the back side of the husk mesh and is absorbed by the husk mesh, instead of a silica gel sheet, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one water absorbing material for another, with reasonable expectation of success as both materials absorb water). See MPEP §2143.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chou, et al., CN-106998188-A, in view of Yamazaki, JP-2012256823-A, as applied to claim 1, above, and further in view of Rajasekar, et al. "Efficiency of solar PV panel by the application of coconut fibres saturated by earthen clay pot water." Environmental technology (2019): 1-8.

Claim 4. Chou teaches the system according to the claim 1, but not wherein the system comprises a husk mesh formed by husks, wherein the husk mesh is directly coupled to the back side of the at least one solar photovoltaic panel, and wherein the fog/mist generated by the at least one nozzle is applied directly onto the back side of the husk mesh and is absorbed by the husk mesh. Instead, Chou teaches a heat-conducting (electrically) insulating silica gel sheet 2 (see Figs. 1-2), and it is well-known that silica gel is an absorbent material / desiccant, and is therefore implied that the silica gel is there to absorb the sprayed fluid.
Rajaseker teaches a system for cooling solar panels; while the panels are sprayed on the front side, the back of the module has a coconut coir pith (see §1, the coir pith constitute 50%–70% of the husk, and thus is a husk mesh formed by husks). Thus, Rajaseker teaches that a husk mesh is a material that suitably absorbs water as a cooling pad material (see §§1, 5-6).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the system comprises a husk mesh formed by husks, wherein the husk mesh is directly coupled to the back side of the at least one solar photovoltaic panel, and wherein the fog/mist generated by the at least one nozzle is applied directly onto the back side of the husk mesh and is absorbed by the husk mesh, instead of a silica gel sheet, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one water absorbing material for another, with reasonable expectation of success as both materials absorb water). See MPEP §2143.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chou, et al., CN-106998188-A, in view of Yamazaki, JP-2012256823-A, as applied to claim 6, above, and further in view of Yuque, US-20170272031-A1.

Claim 8. Chou teaches the system according to the claim 6, but not wherein the at least one nozzle is dynamically configured to oscillate, rotate or move.
Yuque teaches a solar panel cooling system; like Chou’s, it utilizes nozzles that provide a cooling fluid on the back of the panel. Yuque teaches the nozzles may be static in that a single constant spray pattern is provided, or the nozzles can be configured to oscillate, rotate, or otherwise move relative to the rear wall to vary the direction and/or spray pattern from the nozzles (see ¶¶47-49).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least one nozzle is dynamically configured to oscillate, rotate or move, instead of being statically configured to provide a single constant fog/mist spray pattern, as this would have been the simple substitution of one known nozzle configuration for another, with reasonable expectation of success (in this case, they are suggested as equivalents for cooling the panel by Yuque). See MPEP §2143 B.

Claim 9. Modified Chou teaches or suggests the system according to the claim 8, wherein the at least one nozzle is driven by a motor (see ¶49, suggested by combination in rejection of claim 8, above). Modified Chou does not teach this is controlled depending on a measured temperature of the at least one photovoltaic panel.
However, Yuque teaches that nozzles can be moved by one or more motors (see ¶49), and that the data collected from temperature sensors may be used to control and adjust operation of the pump (see ¶¶54-55). In the event that the nozzles are moved by motors, this suggests the at least one nozzle is driven by a motor and is controlled depending on a measured temperature of the at least one photovoltaic panel.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least one nozzle be driven by a motor and be controlled depending on a measured temperature of the at least one photovoltaic panel, in order to only use cooling when needed.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chou, et al., CN-106998188-A, in view of Yamazaki, JP-2012256823-A, as applied to claim 11, above, and further in view of Hammad, CN-107110563-A.

Claim 14. Chou teaches the system according to the claim 11, but not wherein the closed loop system further comprises a first filter arranged at an upstream side of the tank to filter the residue fluid collected from the at least one solar photovoltaic panel before being returned to the tank.
Hammad teaches a photovoltaic cooling system, and further teaches a first filter arranged at an upstream side of the tank to remove particles from the condensed water (see Figs. 1-2, filter 38). While this is taught for a non-nozzle spraying means, the teaching appears applicable to other solar panel cooling systems.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the closed loop system further comprises a first filter arranged at an upstream side of the tank to filter the residue fluid collected from the at least one solar photovoltaic panel before being returned to the tank in order to remove any particles from the condensed water, if present.

Claim 15. Chou teaches the system according to the claim 14, wherein the closed loop system further comprises a second filter arranged at a downstream side of the tank to filter the water from the tank (filter screen 14).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chou, et al., CN-106998188-A, in view of Yamazaki, JP-2012256823-A, and Hammad, CN-107110563-A, as applied to claim 15, above, and further in view of Fourcaud, FR-2961024-A1.

Claim 16. Chou teaches the system according to the claim 15, but not wherein the closed loop system further comprises a third filter arranged at a downstream side of the pump to filter the fluid before being delivered to the distribution system.
Fourcaud teaches a photovoltaic cooling system, and further teaches a semi-closed loop system having comprising a filter arranged at a downstream side of the pump to filter the fluid before being delivered to the distribution system to limit the risk of clogging orifices (see Figs. 1-2). While this is taught for a non-nozzle spraying means, the teaching appears applicable to other solar panel cooling systems.
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the closed loop system further comprises a third filter arranged at a downstream side of the pump to filter the fluid before being delivered to the distribution system in order to limit the risk of clogging orifices.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chou, et al., CN-106998188-A, in view of Yamazaki, JP-2012256823-A, as applied to claim 17, above, and further in view of Zhang, CN-106788237-A.

Claim 20. Chou teaches the system according to the claim 17, but not wherein the heat exchanger is a tank coil heat exchanger. Instead, Chou only teaches a radiator.
Zhou teaches a method for cooling solar panels using water; while Zhou does not teach spraying, Zhou is concerned with cooling the solar panel. Zhou teaches that the fluid line may be connected to a water tank 4, which has a coil pipe 4-6, i.e. a tank coil heat exchanger (see Fig. 1 and corresponding description). This allows heating of water to provide water for life to the user, i.e. production of usable hot water.
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the heat exchange be a tank coil heat exchanger, instead of a radiator, in order to allow heating of water to provide water for life to the user, i.e. production of usable hot water instead of simply radiating heat away without utilization.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721